UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
Plaintiffs,
                                                         17 Civ. 6221 (KPF)
                      -v.-
MERRILL LYNCH, PIERCE, FENNER &                               ORDER
SMITH INC., et al.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendants’ letter motion to compel Plaintiffs to

provide additional responses to Defendants’ first interrogatory (“Interrogatory

One”) (Dkt. #272, 273), and Plaintiffs’ letter in opposition (Dkt. #276). The

parties’ dispute is, in essence, a disagreement over the proper interpretation of

the Court’s November 6, 2019 Order, in which the Court ordered Plaintiffs to

comply with Defendants’ Interrogatory One insofar “as it requests that Plaintiffs

provide the names of individuals who are mentioned, but not named, in the

Amended Complaint, and to whom specific statements are attributed in the

Amended Complaint.” (Dkt. #240). Plaintiffs’ proposed construction of the

Court’s November 6, 2019 Order is correct. Defendants have not provided the

Court with sufficient justification for it to reconsider the scope of that Order.

Accordingly, Defendants’ motion to compel is DENIED.

      SO ORDERED.

Dated:        February 21, 2020
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
